UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file Number: 000-32891 1ST CONSTITUTION BANCORP (Exact Name of Registrant as Specified in Its Charter) New Jersey 22-3665653 (State of Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 2650 Route 130, P.O. Box 634, Cranbury, NJ (Address of Principal Executive Offices) (Zip Code) (609) 655-4500 (Issuer’s Telephone Number, Including Area Code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x As of November 6, 2012, there were 5,646,308 shares of the registrant’s common stock, no par value, outstanding. 1ST CONSTITUTION BANCORP FORM 10-Q INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Consolidated Balance Sheets (unaudited) at September 30, 2012 and December 31, 2011 1 Consolidated Statements of Income (unaudited) for the Three Months and Nine Months Ended September 30, 2012 and September 30, 2011 2 Consolidated Statements of Comprehensive Income (unaudited) for the Three Months and Nine Months Ended September 30, 2012 and September 30, 2011 3 Consolidated Statements of Changes in Shareholders’ Equity (unaudited) for the Nine Months Ended September 30, 2012 and September 30, 2011 4 Consolidated Statements of Cash Flows (unaudited) for the Nine Months Ended September 30, 2012 and September 30, 2011 5 Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 35 Item 3. Quantitative and Qualitative Disclosures About Market Risk 53 Item 4. Controls and Procedures 53 PART II. OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 54 Item 6. Exhibits 55 SIGNATURES 56 Table of Contents PART I. FINANCIAL INFORMATION Item 1.Financial Statements. 1st Constitution Bancorp and Subsidiaries Consolidated Balance Sheets (unaudited) September 30, 2012 December 31, 2011 ASSETS CASH AND DUE FROM BANKS $ $ FEDERAL FUNDS SOLD / SHORT-TERM INVESTMENTS Total cash and cash equivalents INVESTMENT SECURITIES: Available for sale, at fair value Held to maturity (fair value of $129,739,848 and $147,621,280 at September 30, 2012, and December 31, 2011, respectively) Total securities LOANS HELD FOR SALE LOANS Less- Allowance for loan losses ) ) Net loans PREMISES AND EQUIPMENT, net ACCRUED INTEREST RECEIVABLE BANK-OWNED LIFE INSURANCE OTHER REAL ESTATE OWNED OTHER ASSETS Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY LIABILITIES: Deposits Non-interest bearing $ $ Interest bearing Total deposits BORROWINGS REDEEMABLE SUBORDINATED DEBENTURES ACCRUED INTEREST PAYABLE ACCRUED EXPENSES AND OTHER LIABILITIES Total liabilities COMMITMENTS AND CONTINGENCIES SHAREHOLDERS’ EQUITY: Preferred stock, no par value; 5,000,000 shares authorized; none issued Common stock, no par value, 30,000,000 shares authorized; 5,144,707 and 5,096,054 shares issued and 5,135,759 and 5,094,503 shares outstanding as of September 30, 2012 and December 31, 2011 respectively Retained earnings Treasury Stock, at cost, 8,948 shares at September 30, 2012 and 1,551shares December 31, 2011, respectively ) ) Accumulated other comprehensive income Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to consolidated financial statements. 1 Table of Contents 1st Constitution Bancorp and Subsidiaries Consolidated Statements of Income (unaudited) Three months ended September 30, Nine months ended September 30, INTEREST INCOME Loans, including fees $ Securities Taxable Tax-exempt Federal funds sold and short-term investments Total interest income INTEREST EXPENSE Deposits Borrowings Redeemable subordinated debentures Total interest expense Net interest income PROVISION FOR LOAN LOSSES Net interest income after provision for loan losses NON-INTEREST INCOME Service charges on deposit accounts Gain on sales of loans Income on bank-owned life insurance Other income Total non-interest income NON-INTEREST EXPENSE Salaries and employee benefits Occupancy expense Data processing expenses FDIC insurance expenses Other operating expenses Total non-interest expenses Income before income taxes INCOME TAXES Net income $ NET INCOME PER SHARE Basic $ Diluted $ See accompanying notes to consolidated financial statements. 2 Table of Contents 1st Constitution Bancorp and Subsidiaries Consolidated Statements of Comprehensive Income (unaudited) Three months ended September 30, Nine months ended September 30, NET INCOME $ Other comprehensive income, net of tax Unrealized gains on securities available for sale Pension liability Unrealized gain on interest rate swap contract - - - Other comprehensive income Comprehensive income $ The accompanying notes are an integral part of these financial statements. 3 Table of Contents 1st Constitution Bancorp and Subsidiaries Consolidated Statements of Changes in Shareholders’ Equity For the Nine Months Ended September 30, 2012 and 2011 (unaudited) Common Stock Retained Earnings Treasury Stock Accumulated Other Comprehensive Income Total Shareholders’ Equity BALANCE, January 1, 2011 $ $ $ ) $ $ Exercise of stock options and issuance of vested shares under employee benefit programs Share-based compensation Treasury stock purchased ) ) Net income for the nine months ended September 30, 2011 Other comprehensive income Balance, September 30, 2011 $ $ $ ) $ $ Balance, January 1, 2012 $ $ $ ) $ $ Exercise of stock options, net, and issuance of vested shares under employee benefit programs Share-based compensation Treasury stock purchased ) ) Net Income for the nine months ended September 30, 2012 Other comprehensive income Balance, September 30, 2012 $ $ $ ) $ $ See accompanying notes to consolidated financial statements. 4 Table of Contents 1st Constitution Bancorp and Subsidiaries Consolidated Statements of Cash Flows (unaudited) Nine Months Ended September 30, OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities- Provision for loan losses Provision for loss on other real estate owned Depreciation and amortization Net amortization of premiums and discounts on securities Gains on sales of loans held for sale ) ) Originations of loans held for sale ) ) Proceeds from sales of loans held for sale Income on Bank – owned life insurance ) ) Share-based compensation expense Decrease (increase) in accrued interest receivable ) Decrease (increase)in other assets ) Decrease in accrued interest payable ) ) (Decrease) in accrued expenses and other liabilities ) ) Net cash provided by operating activities INVESTING ACTIVITIES: Purchases of securities - Available for sale ) ) Held to maturity ) ) Proceeds from maturities and prepayments of securities - Available for sale Held to maturity Net (increase) in loans ) ) Capital expenditures ) ) Additional investment in other real estate owned ) ) Proceeds from sales of other real estate owned Cash consideration received in connection with acquisition of branches - Net cash (used in) investing activities ) ) FINANCING ACTIVITIES: Exercise of stock options and issuance of vested shares Purchase of Treasury Stock ) ) Net increase (decrease) in demand, savings and time deposits ) Net (decrease) in borrowings ) ) Net cash provided by (used in) financing activities ) Decrease in cash and cash equivalents ) ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the period for - Interest $ $ Income taxes Non-cash investing activities Real estate acquired in full satisfaction of loans in foreclosure $ $ See accompanying notes to consolidated financial statements. 5 Table of Contents 1st Constitution Bancorp and Subsidiaries Notes To Consolidated Financial Statements September 30, 2012 (Unaudited) (1)Summary of Significant Accounting Policies The accompanying unaudited Consolidated Financial Statements include 1st Constitution Bancorp (the “Company”), its wholly-owned subsidiary, 1st Constitution Bank (the “Bank”), and the Bank’s wholly-owned subsidiaries, 1st Constitution Investment Company of New Jersey, Inc., FCB Assets Holdings, Inc., 1st Constitution Title Agency, 204 South Newman Street Corp. and 249 New York Avenue, LLC.1stConstitution Capital Trust II, a subsidiary of the Company, is not included in the Company’s consolidated financial statements, as it is a variable interest entity and the Company is not the primary beneficiary.All significant intercompany accounts and transactions have been eliminated in consolidation and certain prior period amounts have been reclassified to conform to current year presentation.The accounting and reporting policies of the Company and its subsidiaries conform to accounting principles generally accepted in the United States of America and pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”) including the instructions to Form 10-Q and Article 8 of Regulation S-X.Certain information and footnote disclosures normally included in financial statements have been condensed or omitted pursuant to such rules and regulations.These Consolidated Financial Statements should be read in conjunction with the audited consolidated financial statements and the notes thereto included in the Company’s Form 10-K for the year ended December 31, 2011, filed with the SEC on March 23, 2012. In the opinion of the Company, all adjustments (consisting only of normal recurring accruals) which are necessary for a fair presentation of the operating results for the interim periods have been included. The results of operations for periods of less than a year are not necessarily indicative of results for the full year. The Company has evaluated events and transactions occurring subsequent to the balance sheet date of September 30, 2012 for items that should potentially be recognized or disclosed in these financial statements.The evaluation was conducted through the date these financial statements were issued. (2)Acquisition of Unaffiliated Branches On March 25, 2011, the Bank acquired certain deposit and other liabilities, real estate and related assets of the Rocky Hill, Hillsborough and Hopewell, New Jersey branch banking offices from another financial institution for a purchase price of $9.85 million (the “March 2011 Acquisition”).The March 2011 Acquisition was completed pursuant to the terms and conditions of the Branch Purchase and Assumption Agreement and Agreement for Purchase dated as of December 30, 2010, which was previously disclosed on a Current Report on Form 8-K filed by the Company with the SEC on January 3, 2011. The Company accounted for this transaction using applicable accounting guidance regarding business combinations. The fair value of savings and transaction deposit accounts acquired was assumed to approximate the carrying value as these accounts have no stated maturity and are payable on demand.A core deposit intangible was ascribed to the value of non-maturity deposits based upon an independent third party evaluation which was prepared using the actual characteristics of the deposits and assumptions we believe to be reasonable.Certificates of deposit accounts were valued utilizing a discounted cash flows analysis based upon the underlying accounts’ contractual maturities and interest rates.The present value of the projected cash flow was then determined using discount rates based upon certificate of deposit interest rates available in the marketplace for accounts with similar terms. The fair value of the three branch buildings was determined via appraisals performed by qualified independent third party appraisers. The fair value of loans acquired, all of which were performing, was assumed to approximate amortized cost based upon the small size and nature of those loans. As a result of the March 2011 Acquisition, the three branches became branches of the Bank.Included in the March 2011 Acquisition were the assumption of deposit liabilities of $111.9 million, primarily consisting of demand deposits, and the acquisition of cash of approximately $101.5 million,fixed assets of approximately $4.6 million, which includes, without limitation, ownership of the real estate and improvements upon which the branches are situated, and loans of $862,000.The Bank recorded goodwill of approximately $3.2 million and a core deposit intangible asset of approximately $1.7 million as a result of the March 2011 Acquisition. 6 Table of Contents (3)Net Income Per Common Share Basic net income per common share is calculated by dividing net income by the weighted average number of common shares outstanding during each period. Diluted net income per common share is calculated by dividing net income by the weighted average number of common shares outstanding, as adjusted for the assumed exercise of potential common stock warrants, common stock options and unvested restricted stock awards (as defined below), using the treasury stock method. All share information has been adjusted for the effect of a 5% common stock dividend declared December 15, 2011 and paid on February 2, 2012 to shareholders of record on January 17, 2012. The following tables illustrate the reconciliation of the numerators and denominators of the basic and diluted earnings per common share (EPS) calculations.Dilutive securities in the tables below exclude common stock options and warrants with exercise prices that exceed the average market price of the Company’s common stock during the periods presented.Inclusion of these common stock options and warrants would be anti-dilutive to the diluted earnings per common share calculation. Three Months Ended September 30, 2012 Income Weighted- average shares Per share Amount Basic earnings per common share: Net income $ $ Effect of dilutive securities: Stock options and unvested stock awards Diluted EPS: Net income plus assumed conversion $ $ Three Months Ended September 30, 2011 Income Weighted- average shares Per share Amount Basic earnings per common share: Net income $ 5,045,487 $ Effect of dilutive securities: Stock options and unvested stock awards Diluted EPS Net incomeplus assumed conversion $ $ 7 Table of Contents Nine Months Ended September 30, 2012 Income Weighted- average shares Per share Amount Basic earnings per share: Net income $ $ Effect of dilutive securities: Stock options and unvested stock awards Diluted EPS Net income plus assumed conversion $ $ Nine Months Ended September 30, 2011 Income Weighted- average shares Per share Amount Basic earnings per common share: Net income $ $ Effect of dilutive securities: Stock options and unvested stock awards Diluted EPS: Net income plus assumed conversion $ $ 8 Table of Contents (4)Investment Securities Amortized cost, gross unrealized gains and losses, and the estimated fair value by security type are as follows: Gross Gross Amortized Unrealized Unrealized Fair September 30, 2012: Cost Gains Losses Value Available for sale- U. S. Treasury securities and obligations of U.S. Government sponsored corporations (“GSE”) and agencies $ $ $ 0 $ Residential collateralized mortgage obligations – GSE 0 Residential collateralized mortgage obligations – non-GSE Residential mortgage backed securities – GSE Obligations of State and Political subdivisions 0 Trust preferred debt securities – single issuer 0 Corporate Debt Securities Restricted stock 0 0 Mutual fund 0 0 $ September 30, 2012: Amortized Cost Other-Than- Temporary Impairment Recognized In Accumulated Other Comprehensive Income Carrying Value Gross Unrealized Gains Gross Unrealized Losses Fair Value Held to maturity- U. S. Treasury securities and obligations of U.S. Government sponsored corporations (“GSE”) and agencies $ $
